Rabin, J.
On this appeal there is once more before us the question of whether the operation on Sunday of a self-service automatic coin-operated laundry comes within the proscription of article 192 of the Penal Law, which contains the “ Sabbath ” laws. We recently held in People v. Gwyer (7 A D 2d 711) that such an operation did not violate section 2147 of article 192 which forbids (with certain specified exceptions) the public “ selling or offering for sale ” of any property. The basis of our decision there was that no sale of tangible property was involved. Here however we are not concerned with section 2147, for the conviction has been obtained under section 2146 which makes illegal the Sunday conduct of “ [a] 11 trades * *. * except that when the same are works of necessity they may be performed on that day in their usual and orderly manner,- so as not to interfere with the repose and religious liberty of the community.”
Our first inquiry therefore is whether defendant’s operation may be classified as a trade. We think it must be so regarded. A trade is “ The business one practices or the work in which one engages regularly”. (See Webster’s New International Dictionary [2d ed.].) The business in which defendant regularly engaged was the operation for gain of a coin-operated laundry and consequently was his trade.
The argument is advanced that defendant was not conducting a trade on Sunday since he took no part in the operation and in fact was not even present, the premises having been left open the night before for the convenience and use of patrons on Sunday. The argument is ingenious but not realistic. Suppose that defendant had followed the same practice of operating on certain weekdays without being on .the premises. Could it then be said that he was not engaged in a business or “ trade ” on those days? We hardly think so for defendant’s enterprise, no matter how viewed, was a trade, whenever and however operated.
*165It is urged, however, that the use of the coin-operated laundry by the public on Sunday is a work of necessity, thus coming within the exception allowed in section 2146. Of course, there can be no general rule as to what constitutes a work of necessity so as to make it permissible on a Sunday. That question must be dealt with as it arises in each case (Dinsmore v. New York Bd. of Police, 12 Abb. N. C. 436, 446). No doubt the availability on Sunday of the washing machines in defendant’s laundry would be a decided convenience to a portion of the public. Mere convenience however is to be distinguished from necessity, which connotes indispensability. It cannot be said that the operation of this laundry on Sunday is indispensable insofar as either the defendant or the public are concerned. The fact that the statute may impose inconvenience or hardship does not allow the court to relieve defendant from compliance with its provisions. To do so would be to usurp the legislative function (People v. Kupprat, 6 N Y 2d 88; People v. Friedman, 302 N. Y. 75, 79).
The argument is also made that there has been no proof that the operation of defendant’s laundry interfered with the 11 repose and religious liberty of the community.” The fault with this argument is that it ignores the plain legislative fiat (§ 2140) that certain acts “ hereinafter specified ” are deemed “ serious interruptions of the repose and religious liberty of the community. ’ ’ Under a similar statute it was said in People v. Moses (140 N. Y. 214, 215-216): “ It is not the meaning of this section [then Penal Law, § 259] that every act which is claimed to be a violation thereof must, in fact, be a serious interruption of the repose and religious liberty of the community; but the legislature in subsequent sections specified certain acts which are declared to be serious interruptions of the repose and religious liberty of the community — acts, necessarily described in general and comprehensive terms, which the law makers believed had a general tendency to interfere with Sunday as a day of rest and religious worship. ’ ’ '
The plan and intent of the present Sunday laws are substantially the same as when the Moses decision was written. Section 2140 states the general purpose to prevent interruption of the Sunday “ repose ” but that section is amplified and particularized by the more precise restrictions contained in section 2146 and other sections of article 192. It is therefore not enough to say that so long as there is no interference with repose and religious liberty there is no violation, for the statute goes further than that. The first part of section 2146 prohibits “ [a] 11 trades.” The second part exempts trades that are “ works of necessity.” If we were to find that operating the coin-operated *166laundry is a work of necessity, only then would we reach the question of whether, as a fact and entirely apart from section 2140, there would be interference with repose and religious liberty. Unless therefore defendant’s operation be considered a work of necessity there can be no exemption under the statute. We hold that the operation of the coin-operated laundry on Sunday is not a work of necessity. It is therefore expressly prohibited by the first part of . section 2146, to which there is no exemption.
We reach the conclusion on the record before us that the conviction was proper and must be sustained. The judgments appealed from should be affirmed.